
	
		II
		111th CONGRESS
		1st Session
		S. 670
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2009
			Mr. Harkin (for himself,
			 Mr. Lautenberg, Mr. Leahy, and Mr.
			 Durbin) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to encourage States to provide pregnant women enrolled in the Medicaid
		  program with access to comprehensive tobacco cessation
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Smoke Free Mothers and Babies Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)At least 1 out of every 10 pregnant women
			 in the United States smokes, which accounts for over 400,000 births per
			 year.
			(2)Tobacco use during pregnancy causes serious
			 harm to the fetus. Fetal mortality rates are 35 percent higher among pregnant
			 women who smoke than among nonsmokers and the Surgeon General reports that a
			 pregnant woman who smokes is 1.5 to 3.5 times more likely than a nonsmoker to
			 have a low birth weight baby.
			(3)Studies have found that smoking and
			 exposure to secondhand smoke among pregnant women is a major cause of
			 miscarriage, stillbirths, and sudden infant death syndrome (SIDS).
			(4)A single percentage point decline in
			 smoking prevalence among pregnant women would prevent 1,300 cases of low birth
			 weight among babies annually and save at least $21,000,000 in direct medical
			 costs.
			(5)For every $1 spent on smoking cessation for
			 pregnant women, an estimated $3 in neonatal intensive care costs could be
			 avoided.
			(6)Such costs have a disproportionate impact
			 on Medicaid, with estimates indicating that pregnant women on Medicaid are more
			 likely to smoke than pregnant women not on Medicaid. Smoking-attributable
			 neonatal health care costs for Medicaid total almost $228,000,000, more than
			 $700 per pregnant smoker.
			(7)In fiscal year 2008, States collected a
			 record $24,400,000,000 from settlement agreements with the tobacco industry and
			 tobacco taxes (an increase from $22,300,000,000 in fiscal year 2007). In fiscal
			 year 2008, States spent just 2.9 percent of their tobacco-related revenue on
			 tobacco prevention and cessation.
			(8)Evidence shows that the cuts States have
			 made in tobacco prevention funding since 2002 have slowed or possibly stalled
			 recent declines in youth smoking, putting further progress at risk.
			3.Promoting cessation of tobacco use by
			 pregnant women under the medicaid program
			(a)Requiring coverage of counseling and
			 pharmacotherapy for cessation of tobacco use by pregnant womenSection 1905 of the
			 Social Security Act (42 U.S.C.
			 1396d(a)(4)) is amended—
				(1)in subsection (a)(4)—
					(A)by striking and before
			 (C); and
					(B)by inserting before the semicolon at the
			 end the following new subparagraph: ; and (D) counseling and
			 pharmacotherapy for cessation of tobacco use by pregnant women (as defined in
			 subsection (y)); and
					(2)by adding at the end the following:
					
						(y)(1)For purposes of this title, the term
				counseling and pharmacotherapy for cessation of tobacco use by pregnant
				women means diagnostic, therapy, and counseling services and
				pharmacotherapy (including the coverage of prescription and nonprescription
				tobacco cessation agents approved by the Food and Drug Administration) for
				cessation of tobacco use by pregnant women who use tobacco products or who are
				being treated for tobacco use that is furnished—
								(A)by
				or under the supervision of a physician; or
								(B)by
				any other health care professional who—
									(i)is legally authorized to furnish such
				services under State law (or the State regulatory mechanism provided by State
				law) of the State in which the services are furnished; and
									(ii)is authorized to receive payment for other
				services under this title or is designated by the Secretary for this
				purpose.
									(2)Subject to paragraph (3), such term is
				limited to—
								(A)services recommended with respect to
				pregnant women in Treating Tobacco Use and Dependence: A Clinical
				Practice Guideline, published by the Public Health Service in June
				2000, or any subsequent modification of such Guideline; and
								(B)such other services that the Secretary
				recognizes to be effective for cessation of tobacco use by pregnant
				women.
								(3)Such term shall not include coverage for
				drugs or biologicals that are not otherwise covered under this
				title.
							.
				(b)Exception from optional restriction under
			 medicaid prescription drug coverageSection 1927(d)(2) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(d)(2)) is amended—
				(1)in subparagraph (E), by inserting before
			 the period at the end the following: , except in the case of pregnant
			 women when recommended in accordance with the Guideline referred to in section
			 1905(y)(2)(A); and
				(2)in subparagraph (G), by inserting before
			 the period at the end the following: , except, in the case of pregnant
			 women when recommended in accordance with the Guideline referred to in section
			 1905(y)(2)(A), agents approved by the Food and Drug Administration for purposes
			 of promoting, and when used to promote, tobacco cessation.
				(c)Removal of Cost-Sharing for counseling and
			 pharmacotherapy for cessation of tobacco use by pregnant women
				(1)General cost-sharing
			 limitationsSection 1916 of
			 the Social Security Act (42 U.S.C.
			 1396o) is amended in each of subsections (a)(2)(B) and (b)(2)(B) by inserting
			 , and counseling and pharmacotherapy for cessation of tobacco use by
			 pregnant women (as defined in section 1905(y)) and covered outpatient drugs (as
			 defined in subsection (k)(2) of section 1927 and including nonprescription
			 drugs described in subsection (d)(2) of such section) that are prescribed for
			 purposes of promoting, and when used to promote, tobacco cessation by pregnant
			 women in accordance with the Guideline referred to in section
			 1905(y)(2)(A) after complicate the pregnancy.
				(2)Application to alternative
			 cost-sharingSection
			 1916A(b)(3)(B)(iii) of such Act (42 U.S.C. 1396o–1(b)(3)(B)(iii)) is amended by
			 inserting , and counseling and pharmacotherapy for cessation of tobacco
			 use by pregnant women (as defined in section 1905(y))  after
			 complicate the pregnancy.
				(d)Increased FMAP for Tobacco Cessation
			 Counseling Services and MedicationsThe first sentence of section 1905(b) of
			 the Social Security Act (42 U.S.C.
			 1396d(b)) is amended by inserting the following before the period: , and
			 medical assistance provided for counseling and pharmacotherapy for cessation of
			 tobacco use by pregnant women (as defined in subsection (y)) and for covered
			 outpatient drugs (as defined in subsection (k)(2) of section 1927 and including
			 nonprescription drugs described in subsection (d)(2) of such section) that are
			 prescribed for purposes of promoting, and when used to promote, tobacco
			 cessation by pregnant women in accordance with the Guideline referred to in
			 subsection (y)(2)(A).
			(e)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to services
			 furnished on or after the first fiscal year quarter that begins after the date
			 of enactment of this Act.
				(2)Extension of
			 effective date for State law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirement imposed by the amendment made by
			 subsection (a), the State plan shall not be regarded as failing to comply with
			 the requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
				
